      Case 2:19-cv-02487-KJM-AC Document 12 Filed 03/25/20 Page 1 of 25



1    BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
2    Joel D. Smith (State Bar No. 244902)
     1990 North California Boulevard, Suite 940
3    Walnut Creek, CA 94596
     Telephone: (925) 300-4455
4    Facsimile: (925) 407-2700
5    E-Mail: ltfisher@bursor.com
              jsmith@bursor.com
6
     Counsel for Plaintiff
7
8
9                               UNITED STATES DISTRICT COURT
10                            EASTERN DISTRICT OF CALIFORNIA
11
12   FELIX OBERTMAN, individually and on behalf     Case No. 2:19-cv-02487-KJM-AC
13   of all others similarly situated,

                                       Plaintiff,   FIRST AMENDED CLASS ACTION
14                                                  COMPLAINT
15          v.
                                                    JURY TRIAL DEMANDED
16   ELECTROLUX HOME PRODUCTS, INC.,

17                                    Defendant.

18
19
20
21
22
23
24
25
26
27
28

     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED
      Case 2:19-cv-02487-KJM-AC Document 12 Filed 03/25/20 Page 2 of 25


1           Plaintiff Felix Obertman (“Plaintiff”) brings this action on behalf of himself and all others

2    similarly situated against Defendant Electrolux Home Products, Inc. (“Electrolux” or “Defendant”)

3    for the manufacture, marketing, and sale of Frigidaire Dehumidifier products identified below.

4    Plaintiff makes the following allegations pursuant to the investigation of his counsel and based

5    upon information and belief, except as to the allegations specifically pertaining to himself, which

6    are based on personal knowledge.

7                                          NATURE OF ACTION

8           1.      This is a class action against Defendant Electrolux Home Products, Inc. for the

9    manufacture and sale of certain Frigidaire Dehumidifiers including model numbers FFAD3033R1,

10   FFAD5033R1, FFAD7033R1, (collectively, the “Products”), all of which suffer from an identical

11   defect in design. Specifically, the Products’ defective design causes the Products to display an

12   “F0” error message on the Products’ control panel. This defect renders the Products completely

13   useless.

14          2.      Plaintiff brings claims against Defendant individually and on behalf of a class of all

15   other similarly situated purchasers of the Products for (1) violation of California’s Consumers

16   Legal Remedies Act (“CLRA”), Civil Code §§ 1750, et. seq.; (2) violation of California’s Unfair

17   Competition Law, Cal. Bus. & Prof. Code §§ 17200-17210; (3) unjust enrichment; (4) breach of

18   implied warranty; (5) violation of California’s False Advertising Law (“FAL”), Cal. Bus & Prof

19   Code § 17500, and (6) violations of the Magnuson-Moss Warranty Act.

20                                                PARTIES

21          3.      Plaintiff Felix Obertman is, and at all times relevant to this action has been, a

22   resident of Elk Grove, California. In approximately the summer of 2017, Mr. Obertman purchased

23   a Frigidaire Dehumidifier bearing model number FFAD7033R1 from a Best Buy store located in

24   Elk Grove, California for approximately $400. Mr. Obertman purchased the Product because he

25   believed it was fit for use as a dehumidifier. However, the Product Mr. Obertman purchased was

26   not fit for use as a dehumidifier due to the Product’s defective nature. Mr. Obertman would not

27   have purchased the Product had he known that the Product was unfit to perform its intended

28   purpose, rendering the Product useless.


     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                             1
      Case 2:19-cv-02487-KJM-AC Document 12 Filed 03/25/20 Page 3 of 25


1            4.      The F0 Error Message defect manifested in the Product approximately one year

2    after Mr. Obertman purchased it. Mr. Obertman threw the Product in the trash because it was

3    useless. Mr. Obertman disposed of the Product long before he ever contemplated litigation.

4            5.      Mr. Obertman reviewed the Product’s packaging prior to purchase. Defendant

5    disclosed on the packaging that the Products were dehumidifiers and described features typical of

6    dehumidifiers but did not disclose the defect. Had there been a disclosure, Mr. Obertman would

7    not have bought the Product because the defect would have been material to him, or at the very

8    least, he would have purchased the product at a substantially reduced price. Mr. Obertman relied

9    on the packaging in making his purchase decision.

10           6.      Mr. Obertman wants to purchase Defendant’s Products in the future because of the

11   benefits dehumidifiers offer. Mr. Obertman regularly visits stores where Defendant’s Products are

12   sold. However, he cannot be sure that Defendant’s Products will perform as intended.

13           7.      Defendant Electrolux Home Products, Inc. is a Delaware corporation with its

14   principal place of business at 10200 David Taylor Drive, Charlotte, NC 28262. Defendant

15   manufactures, markets, and distributes the Products throughout the United States.

16                                      JURISDICTION AND VENUE

17           8.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

18   § 1332(d) because there are more than 100 class members and the aggregate amount in controversy

19   exceeds $5,000,000, exclusive of interest, fees, and costs, and at least one Class member is a

20   citizen of a state different from Defendant.

21           9.      This Court has personal jurisdiction over Defendant because Defendant conducts

22   substantial business within California such that Defendant has significant, continuous, and

23   pervasive contacts with the State of California.

24           10.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendant

25   does substantial business in this District, a substantial part of the events giving rise to Plaintiff’s

26   claims took place within this District because Plaintiff purchased his Product in this District and

27   reside in this District.

28
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                2
      Case 2:19-cv-02487-KJM-AC Document 12 Filed 03/25/20 Page 4 of 25


1                                  COMMON FACTUAL ALLEGATIONS

2            I.      The “F0” Error Message Defect
3            11.     Defendant Electrolux is a worldwide leading manufacturer of home appliance

4    products. Among the various appliances manufactured and sold by Defendant are Frigidaire

5    Dehumidifiers bearing model numbers FFAD3033R1, FFAD5033R1, FFAD7033R1. From a

6    functional and manufacturing standpoint, the Products are nearly identical. The only material

7    difference among the Products is their tank sizes from which Products draw water (30, 50, or 70

8    pints, respectively).

9            12.     The Products were made defectively, causing an “F0” error message to appear on

10   the Products’ display screen (hereinafter, the “Product Defect” or “F0 Error Message”). An

11   example is shown below:

12
13
14
15
16
17
18
19
20
21
22           13.     Once the F0 Error Message appears, the Product no longer functions as a

23   dehumidifier. The Product Defect is substantially likely to materialize during the useful life of the

24   Product.

25           14.     With thousands of units sold at approximately $289-$389 each, Defendant has

26   profited enormously from its failure to disclose the Product Defect sooner. Defendant’s Product

27   sales continue to this day.

28
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                              3
      Case 2:19-cv-02487-KJM-AC Document 12 Filed 03/25/20 Page 5 of 25


1           15.     The Product Defect at issue here involves a critical functional and electrical

2    component of the Products, and no reasonable consumer would spend hundreds of dollars on a

3    dehumidifier had he or she known it was substantially likely to manifest a defect during the

4    Products’ useful lifespan, rendering it useless. Defendant had exclusive knowledge of the Product

5    Defect, which was not known to Plaintiff or class members.

6           16.     Defendant made partial representations to Plaintiff and class members while

7    suppressing the Products’ defective nature. Specifically, by displaying the Products and describing

8    their features, the product packaging implied that the Products were suitable for use as

9    dehumidifiers, without disclosing that they had a critical defect that could result in the Products

10   being rendered completely useless.

11          II.     Defendant’s Pre-Sale Knowledge Of The Defect

12                  A.      Defendant Received Complaints On Its Own Website Directly
                            From Customers
13
            17.     Defendant has known about the F0 Error Message defect for at least 4 years, as is
14
     evidenced by numerous consumer complaints concerning the F0 Error Message posted to
15
     Defendant’s own website. Defendant is clearly aware of all of the complaints posted to its website
16
     because Defendant monitors its own website and also has an internal customer service team
17
     dedicated to responding to consumer comments and complaints. Below is a small sample of
18
     Product reviews/complaints posted to the Products’ webpage on Frigidaire.com.
19
            18.     For instance, approximately 4 years ago, a consumer left a review on Defendant’s
20
     website which stated that the Product “fail[ed] in 6 months” and that “[t]he unit stopped working
21
     and displayed an error Code F0…”
22
            19.     Approximately 4 years ago, another consumer complained that the Product was
23
     “dead on arrival” and that “the display showed a fault code of F0.” This consumer also stated that
24
     he spoke to an employee of Defendant over the phone about this issue.
25
            20.     Approximately 4 years ago, another consumer stated “I was happy with the working
26
     of the unit until the fault display started showing FO. I checked voltages etc. and could not find
27
     anything wrong. I am disappointed that the unit did not last past 3 months.”
28
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                            4
       Case 2:19-cv-02487-KJM-AC Document 12 Filed 03/25/20 Page 6 of 25


1             21.   Approximately 4 years ago, another consumer complained “I have a fault code (FO)

2    after using it only 3 months.”

3             22.   Over 3 years ago, another consumer stated that they “[h]ave had this unit for 10-11

4    months. For the first ten it worked great, but over the last month I keep getting F0 code.” Shortly

5    after this review was posted, an employee of Defendant by the name of CiCi specifically responded

6    to it.

7             23.   Over 3 years ago, another consumer complained that the Product “quit running with

8    the dreaded F0 code just beyond the two-year warranty.” Shortly after this review was posted, an

9    employee of Defendant by the name of CiCi specifically responded to it.

10            24.   Over 3 years ago, another consumer complained that the Product was “good for the

11   short time it lasted” but only “made it to 6 [months].” The consumer continued that “despite

12   regularly cleaning the filter… the unit threw the dreaded F0 error code.” Shortly after this review

13   was posted, an employee of Defendant by the name of Courtney specifically responded to it in

14   January of 2017.

15            25.   Over 3 years ago, another consumer stated “the appliance is now displaying the FO

16   error code” and stated that they spoke with a customer service representative from Defendant to

17   inquire about the F0 defect. Shortly after this review was posted, an employee of Defendant by the

18   name of Ruth specifically responded to it.

19            26.   Over 3 years ago, another consumer stated they “[u]sed about eight months (I don't

20   use it during winter). Turned on this Spring and it would not work and [i]t presented the dreaded

21   ‘FO’ error/failure code. After much research, that basically means y[ou] can’t fix it for less than

22   the price of a new one.” Shortly after this review was posted, an employee of Defendant by the

23   name of Ruth specifically responded to it.

24            27.   Over 3 years ago, another consumer stated: “I purchased this last year and used it

25   for 3 months. It showed an F0 code but since I didn’t need to use it over the winter I forgot about

26   that code. I plugged it in today and again I am getting the F0 code. I followed the directions in the

27   product manual to no avail so I called customer service. They told me there is nothing they can do

28   for this problem and I need to buy another dehumidifier. I then did more research and found this

     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                            5
       Case 2:19-cv-02487-KJM-AC Document 12 Filed 03/25/20 Page 7 of 25


1    F0 code to be a common problem and that Frigidaire tells other consumers the same thing, it is not

2    repairable.” (emphasis added). Shortly after this review was posted, an employee of Defendant by

3    the name of Courtney specifically responded to it.

4             28.   Over 3 years ago, another consumer stated that “This device worked very well when

5    initially purchased. After a few months it began to stop unexpectedly with an F0 fault.” Shortly

6    after this review was posted, an employee of Defendant by the name of Ruth specifically responded

7    to it.

8             29.   Over 3 years ago, another consumer stated that “this Frigidaire unit lasted exactly

9    1(one) yr. Unit quit working with a error code ‘F0.’” This consumer also stated that they spoke

10   with a customer service representative of Defendant’s about this issue. Moreover, shortly after this

11   review was posted, an employee of Defendant by the name of Ruth specifically responded to it.

12            30.   Over 3 years ago, another consumer stated that they “[o]nly used my Frigidaire

13   FFAD7033R10 Unit for about 10 hours last year. Turned it off for the winter and this Summer

14   when I turn it on it gives me an F0 error code. Customer service says because it has been 13

15   months since I purchased it they will not cover it under warranty. Basically, a practically new

16   $300 piece of garbage.” This customer not only spoke over the phone with an employee of

17   Defendant to complain about this issue, but an employee of Defendant named Courtney also

18   specifically responded to this review shortly after it was posted to Defendant’s website.

19            31.   Over 3 years ago, another consumer stated the Product “worked great (other than a

20   bit too noisy), and then [I] received the dreaded FO code. Switched electric recept[a]cle, works

21   about 20 minutes, then dies again with FO. This should last more than 14 months.” Shortly after

22   this review was posted, an employee of Defendant by the name of Ruth specifically responded to it.

23            32.   Over 3 years ago, another consumer stated the Product “[w]orked for one summer -

24   now d[is]plays F0 error - IT is not the voltage of my outlet (as customer service told me), I have

25   tried every outlet in my house.” In addition to speaking over the phone with Defendant’s customer

26   service representative, an employee of Defendant named Ruth also specifically responded to this

27   complaint shortly after it was posted to Defendant’s website.

28
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                           6
      Case 2:19-cv-02487-KJM-AC Document 12 Filed 03/25/20 Page 8 of 25


1              33.   Over 3 years ago, another consumer complained that their Product “keeps getting

2    a[n] ‘F0’ error, then stops [working].” Shortly after this review was posted, an employee of

3    Defendant by the name of Courtney specifically responded to this consumer’s review in January of

4    2017.

5              34.   Over 3 years ago, another consumer complained that the Product showed an “error

6    code F0 in less than a year.” Shortly after this review was left, an employee of Defendant by the

7    name of Ruth specifically responded to this customer’s review.

8              35.   Over 3 years ago, another consumer complained that their Product was “[d]ead on

9    arrival” and “got a code of F0 after around ten minutes [of use].”

10             36.   Over 3 years ago, another consumer complained that their Product “[q]uit working

11   (constant “FO” error) less than 12 months after purchase.”

12             37.   Over 3 years ago, another consumer complained their Product “would run for about

13   an hour or so and then give us an error code of F0. … I was told it’s not something covered under

14   warranty and therefore cannot be fixed. I am dumfounded. Am I the only one who is wondering

15   why we have a warranty? I find it disheartening to know that an error code built into the system

16   came up just after the one year warranty and now I wasted over $200 on an appliance that is now

17   apparently ‘disposable’ after one year.” Thus, this consumer spoke an employee of Defendant over

18   the phone about the F0 defect.

19             38.   Over 3 years ago, another consumer complained that the F0 error code on their

20   Product was a “common problem,” and that they spoke to a customer service representative over

21   the phone about this defect.

22             39.   Over 3 years ago, another consumer stated “[t]his is the start of year 2 for this

23   dehumidifier. It worked well last year,” but then “[g]ot an F0 error code.” An employee from

24   Defendant by the name of Courtney specifically responded to this review shortly after it was

25   posted.

26             40.   Over 3 years ago, another consumer complained their Product showed an F0 error

27   code, and that it was “purchased less than 2 years ago. Called customer service and was told that it

28
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                          7
      Case 2:19-cv-02487-KJM-AC Document 12 Filed 03/25/20 Page 9 of 25


1    is not repairable and that I must buy a new one at my expense.” Shortly after this review was

2    posted, an employee of Defendant responded to it.

3           41.     Over 3 years ago, another consumer complained their Product “only last[ed] 1 ½

4    summers … F0 code came on after first full summer. Frigidaire refuses to help us with this. Very

5    upsetting!”

6           42.     Over 2 years ago, another consumer complained their Product “ran for 1 hour and

7    stopped with error code F0. I have no proof of purchase so I have no warranty according to

8    Frigidaire … Product is out for garbage.”

9           43.     Over 2 years ago, another consumer complained their Product “only lasted 4 months

10   and the F0 code comes up.”

11          44.     Over 2 years ago, another consumer complained their Product was purchased in

12   “May 2016” but then in “September 2017, it stopped working and gave me the fault code F0. … I

13   made three calls to Frigidaire. The[y] were very friendly and tried to be helpful but ultimately they

14   said that they could not service it or replace it. It was beyond my warranty.” An employee from

15   Defendant responded to this complaint and said “[r]egrettably, the error code F0 doesn’t involve

16   any of the warranty covered systems.”

17          45.     Over 2 years ago, another consumer complained their Product “broke down 6

18   months” after purchase, displaying an “F0” error code.

19          46.     These are just a small sampling of the numerous complaints Defendant has received

20   concerning the F0 defect. Indeed, Defendant has received similar complaints on its own website

21   concerning the F0 Defect from consumers on a monthly, and sometimes even weekly basis for at

22   least 4-5 years. The complaints continue to this day.

23          47.     Even as recently as November 2019, a consumer complained that the Product

24   “failed in the first year” and explained that “I bought this 9 months ago. Really liked this until it

25   stopped. F0 error. I cleaned the filter and pressed the filter reset button. Seems ok then every time

26   I come back to check on it I have the same error code … I’m seeing a lot of people with the same

27   problem.”

28
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                              8
         Case 2:19-cv-02487-KJM-AC Document 12 Filed 03/25/20 Page 10 of 25


1                    B.     Defendant Knew About Complaints Posted To Websites Of
                            Major Retailers
2
              48.    In addition to receiving countless complaints directly from consumers posted to its
3
     own website, Defendant also knew or should have known about the Product Defect through
4
     reviews posted to major retailers, such as Amazon.com and HomeDepot.com. As is evident from
5
     the Products’ reviews, Defendant’s employees monitor and respond to reviews posted on retailer
6
     websites, just as it does for reviews posted on its own website, Frigidaire.com.
7
              49.    Defendant knew about complaints posted to major retailers’ website (or at bare
8
     minimum, should have known) because online reputation management (commonly called “ORM”
9
     for short) is now a standard business practice among most major companies and entails monitoring
10
     consumer forums, social media and other sources on the internet where consumers can review or
11
     comment on products.
12
              50.    “Specifically, [online] reputation management involves the monitoring of the
13
     reputation of an individual or a brand on the internet, addressing content which is potentially
14
     damaging to it, and using customer feedback to try to solve problems before they damage the
15
     individual's or brand's reputation.”1 Many companies offer ORM consulting services for
16
     businesses.
17
              51.    Like most companies, Defendant presumably cares about its reputation and
18
     regularly monitors on-line customer reviews because they provide valuable data regarding quality
19
     control issue, customer satisfaction and marketing analytics. One-star reviews like those
20
     referenced above would be particularly attention-grabbing for Defendant’s management because
21
     negative reviews are sometimes the result of serious problems or defects, and—just like any other
22
     company—Defendant presumably is sensitive to the reputational impact of negative on-line
23
     reviews. Hence, Defendant’s management knew or should have known about the above-referenced
24
     consumer complaints shortly after each complaint was posted.
25
              52.    This holds especially true where, as here, the F0 Error Message complaints posted
26
     to Amazon.com and HomeDepot.com are extremely similar to the ones posted on Defendant’s own
27
28   1
         https://en.wikipedia.org/wiki/Reputationmanagement#Online_reputation_management.
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                            9
     Case 2:19-cv-02487-KJM-AC Document 12 Filed 03/25/20 Page 11 of 25


1    website. And just like the complaints posted on Defendant’s own website, the Amazon.com and

2    HomeDepot.com are legion and go back for years.

3                   1.      Consumer Complaints Posted to Amazon.com

4           53.     On June 15, 2015, a consumer complained “After 2 years, started getting the F0

5    error. Now, it is useless. It’ll only stay on for about 5 minutes before it shuts down with the ‘F0’

6    error. Frigidaire doesn’t provide any support for this error code.”

7           54.     On July 7, 2015, a consumer complained “The unit displayed an error F0 shutting

8    off and began only working for 40 minute stretches after unplugging” and stated “these units have

9    a very limited lifespan!”

10          55.     On December 31, 2015, a consumer complained “Loved it while it worked, but it

11   conked out after only 11 months of use. Got the dreaded F0 error code.”

12          56.     On May 16, 2016, a consumer complained the Product “[d]ied after 5 months …

13   giving an F0 error code.”

14          57.     On May 27, 2016, a consumer complained the Product “worked great for the first

15   season we had it … Approximately 1 year later … I tried to use it and it gave F0 error.”

16          58.     Also, on May 27, 2016, a consumer complained “[i]t’s now 2 years and two months

17   and it keeps shutting down giving a F0 code.”

18          59.     On July 6, 2016, a consumer complained the Product “[b]roke slightly after 1 year

19   warranty period. Only actually ran for 3 summer months. Gets ‘F0’ code. Would not

20   recommend.”

21          60.     On July 8, 2016, a consumer complained the Product “[d]ied with the F0 error in

22   less than a year.”

23          61.     On July 15, 2016, a consumer complained “Purchased this May 6, 2016. It lasted

24   ONE summer. F0 error message …”

25          62.     On August 1, 2016, a consumer complained “[a]nother unit with repeated ‘F0’ error,

26   after about a year. Doesn’t dehumidify anymore…”

27          63.     On August 15, 2016, a consumer complained “At least I got almost three months

28   use out of it, but it’s extremely disappointing to pay almost $270 for an appliance that conks out

     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                           10
     Case 2:19-cv-02487-KJM-AC Document 12 Filed 03/25/20 Page 12 of 25


1    before the end of summer. … [L]ast week, I noticed that there was no longer and water in the bin,

2    and that’s when I saw the dreaded ‘F0’ error message. I unplugged it as the manual instructed, and

3    then plugged it in again … and pretty soon ‘F0’ showed up again.”

4           64.     On September 27, 2016, a consumer complained “[a]lso getting an F0 code …

5    DON’T BUY this piece of junk if you need it to last more than 18 months !!!”

6           65.     On September 30, 2016, a consumer complained “after owning it just less than 14

7    months, the unit now continually shows the error code ‘F0’ on the control panel. Unplugging the

8    unit … and plugging the unit back in allows it to run, usually for less than an hour before it faults

9    again … Appears to be built to fail just outside warranty.”

10          66.     On October 5, 2016, a consumer complained “This dehumidifier was delivered to

11   me on June 1, 2016. … Control panel began showing F0 error code. Does not work at all

12   anymore!”

13          67.     On October 20, 2016, a consumer complained the Product “[f]ailed at 1 yr. with

14   ‘F0’ code.”

15          68.     On November 11, 2016, a consumer complained they “[p]urchased the humidifier in

16   July of 2016 and it lasted 3 months. The dreaded F0 code kept repeatedly reappearing.”

17          69.     On November 15, 2016, a consumer complained “[a]dd me to the list of frustrated

18   customers with the persistent ‘F0’ error code. Purchased 19 mo[nth]s ago.”

19          70.     On December 1, 2016, a consumer complained “[w]e have had this product less

20   than a year. The last 5 months of use it’s developed an error code of F0.”

21          71.     On December 9, 2016, a consumer complained “I bought 2. One just over a year

22   ago and another about 6 months ago. They work really well. The problem is they have both

23   started getting an error code of F0 … Just contacted by local Frigidaire service center and they said

24   they don’t work on them. They said they would cost more to fix than buy new and they have no

25   clue how to fix them. These are too expensive to last a year or less.”

26          72.     On February 19, 2017, a consumer complained “I’ve had this for almost 10 months

27   and it just stopped working. One day I noticed it wasn’t running and saw it was displaying ‘F0’. If

28   you check the manual it basically says it could eb due to operating conditions, but the operating

     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                          11
     Case 2:19-cv-02487-KJM-AC Document 12 Filed 03/25/20 Page 13 of 25


1    conditions are fine. I’ve checked and double checked. No matter what the unit will just stop

2    running and display code ‘F0.’”

3           73.     This is just a small sampling of the numerous complaints that mirror the complaints

4    Defendant has received on its own website. Dozens more reviews complaining of the F0 Error

5    Message have been posted on a monthly, and sometimes even weekly basis over the last 4-5 years.

6    Even as recently as November 16, 2019, a consumer complained “I too am a victim of the dreaded

7    F0 error after 13 months of use.”

8           2.      Consumer Complaints Posted to HomeDepot.com

9           74.     Just like with Frigidaire.com and Amazon.com, complaints concerning the F0 Error

10   Message posted to HomeDepot.com are legion and go back for years.

11          75.     In fact, consumer outcry was so rampant that the F0 Error Message is the most

12   popular question asked by consumers under the “Questions & Answers” section of the Product’s

13   webpage:

14
15
16
17
18
19
20
21
22          76.     Indeed, the F0 Error Message is such a pervasive problem among the Products that

23   one Home Depot salesman told a customer that Defendant’s Products were “prone to failure,

24   showing an F0 error code and stopping.”

25          77.     Here too, Defendant has been receiving complaints – both online and phone calls –

26   about the F0 code dating as far back as 2015.

27
28
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                      12
     Case 2:19-cv-02487-KJM-AC Document 12 Filed 03/25/20 Page 14 of 25


1           78.     For example, on November 24, 2015, a consumer complained “I was happy with the

2    working of the unit until the fault display started showing F0. I checked voltages etc. and could not

3    find anything wrong. I am disappointed the unit did not last past 3 months.”

4           79.     On December 19, 2015, another consumer complained “I purchased a 70 pint

5    Frigidaire Dehumidifier (Model FFAD7033R1) in June, 2015 which failed this December (6

6    months). The unit stopped working and displayed an error Code FO…” The consumer also stated

7    that they “called Electrolux Service and was told the unit is not serviceable…”

8           80.     On July 22, 2016, another consumer stated that their Product “had a code (F0) on

9    it.” On August 12, 2016, an employee of Defendant by the name of Ruth specifically responded to

10   this review.

11          81.     On September 16, 2016, another consumer complained “[w]orked from May to mid

12   August, then started getting F0 error.”

13          82.     On October 14, 2016, another consumer complained “The dehumidifier worked for

14   less than a month and then quit running and showed an F0 code. I tried it in every room and at

15   many different outlets and it would always run for a few minutes and then stop and show the F0

16   code.” Defendant obviously saw this review because it indicates that “[t]his review was collected

17   as part of a promotion.”

18          83.     On November 10, 2016, another consumer stated that they were on their second unit

19   because the first Product “stopped working a few months after purchase[] due to a F0 code.” An

20   employee of Defendant specifically responded to this review on December 2, 2016.

21          84.     On December 15, 2016, another consumer complained “[p]urchased in June and by

22   November it is shutting down and throwing F0 code.” An employee of Defendant by the name of

23   Jennifer specifically responded to this review on January 5, 2017.

24          85.     On June 22, 2017, another consumer complained “[t]he unit worked great for 1

25   summer – since then get the F0 error – tried all the DIY fixes – still no luck.” An employee of

26   Defendant by the name of Ciara specifically responded to this review on June 26, 2017.

27
28
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                        13
     Case 2:19-cv-02487-KJM-AC Document 12 Filed 03/25/20 Page 15 of 25


1                   C.      The Similarity of Complaints Is Further Indicia Of
                            Defendant’s Pre-Sale Knowledge
2
            86.     Defendant’s management also knew (or should have known) about the F0 Error
3
     Message defect because of the similarity of complaints posted to Frigidaire.com, Amazon.com, and
4
     HomeDepot.com, which Defendant’s employees monitor and respond to. The fact that so many
5
     customers made similar complaints about the same product indicates that the complaints were not
6
     the result of user error or an anomalous incident, but instead a systemic problem with the Product.
7
     Here, the reports and complaints from consumers—whether made directly to Defendant’s
8
     employees or posted on retailers’ websites— were similar enough to put Defendant’s management
9
     on notice that the incidents described were the result of a design defect, and that the Products were
10
     experiencing unusually high levels of complaints about the F0 Error Message defect.
11
            87.     Defendant also would have had notice of the Product Defect as a result of product
12
     returns, replacements, or requests for refunds.
13
            88.     In short, by 2016 at the latest, information from customer complaints and returns
14
     directly to Defendant, negative reviews on Defendant’s website, and negative reviews on the
15
     websites of the Products’ top retailers, whether alone or in the aggregate, would have put
16
     Defendant on notice of the Product Defect.
17
                    D.      Defendant Clearly Knows About the F0 Defect Because It
18                          Is Partially Disclosed In The Product’s Manual
19          89.     It is also clear that Defendant is aware of the F0 Defect because the Product’s

20   Owner’s Manual explicitly addresses the F0 error code.

21          90.     Page 6 of the Owner’s Manual states: “If the display reads ‘F0’, check the

22   following operating conditions. Outlet voltage should be 115V±10% and the surrounding

23   temperature should be with in the range of 41 °F (5 °C) to 90 °F (32 °C). Unplug the unit and plug

24   it in again under normal operating conditions. If the “F0” code persists, contact your Authorized

25   Frigidaire Service Center.” (emphasis added).

26          91.     Accordingly, Defendant knows about the F0 defect and knows that “checking the []

27   operating conditions” may not resolve it.

28
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                          14
     Case 2:19-cv-02487-KJM-AC Document 12 Filed 03/25/20 Page 16 of 25


1                            CLASS REPRESENTATION ALLEGATIONS

2           92.     Plaintiff seeks to represent a class defined as all persons in the United States who

3    purchased the Products (the “Class”). Excluded from the Class are persons who made such

4    purchases for purpose of resale.

5           93.     Plaintiff also seeks to represent a subclass of all Class Members who purchased the

6    Products in the State of California (the “Subclass”). Excluded from the Class are persons who

7    made such purchases for purpose of resale.

8           94.     Subject to additional information obtained through further investigation and

9    discovery, the above-described Classes may be modified or narrowed as appropriate, including

10   through the use of multi-state subclasses.

11          95.     At this time, Plaintiff does not know the exact number of members of the

12   aforementioned Class and Subclass (“Class Members” and “Subclass Members,” respectively);

13   however, given the nature of the claims and the number of retail stores in the United States selling

14   Defendant’s Products, Plaintiff believes that Class and Subclass members are so numerous that

15   joinder of all members is impracticable.

16          96.     There is a well-defined community of interest in the questions of law and fact

17   involved in this case. Questions of law and fact common to the members of the Class that

18   predominate over questions that may affect individual Class members include:

19                  (a)    whether Defendant misrepresented and/or failed to disclose material facts

20   concerning the Products;

21                  (b)    whether Defendant’s conduct was unfair and/or deceptive;

22                  (c)    whether Defendant has been unjustly enriched as a result of the unlawful

23   conduct alleged in this Complaint such that it would be inequitable for Defendant to retain the

24   benefits conferred upon Defendant by Plaintiff and the Class;

25                  (d)    whether Plaintiff and the Class sustained damages with respect to the

26   common law claims asserted, and if so, the proper measure of their damages.

27          97.     With respect to the Subclass, additional questions of law and fact common to the

28   members that predominate over questions that may affect individual members include whether

     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                            15
     Case 2:19-cv-02487-KJM-AC Document 12 Filed 03/25/20 Page 17 of 25


1    Defendant violated the California Consumer Legal Remedies Act as well as California’s False

2    Advertising Law and Unfair Competition Law.

3           98.     Plaintiff’s claims are typical of those of the Class because Plaintiff, like all members

4    of the Class, purchased, in a typical consumer setting, Defendant’s Products, and Plaintiff sustained

5    damages from Defendant’s wrongful conduct.

6           99.     Plaintiff will fairly and adequately protect the interests of the Class and Subclass

7    and has retained counsel that is experienced in litigating complex class actions. Plaintiff has no

8    interests which conflict with those of the Class or the Subclass.

9           100.    A class action is superior to other available methods for the fair and efficient

10   adjudication of this controversy.

11          101.    The prosecution of separate actions by members of the Class and the Subclasses

12   would create a risk of establishing inconsistent rulings and/or incompatible standards of conduct

13   for Defendant. For example, one court might enjoin Defendant from performing the challenged

14   acts, whereas another might not. Additionally, individual actions could be dispositive of the

15   interests of the Class and the Subclasses even where certain Class or Subclass members are not

16   parties to such actions.

17                                                  COUNT I

18                 Violation of California’s Consumers Legal Remedies Act (“CLRA”),
                                   California Civil Code § 1750, et seq.
19
            102.    Plaintiff incorporates by reference and re-allege herein all paragraphs alleged above.
20
            103.    Plaintiff brings this claim individually and on behalf of the members of the
21
     proposed Subclass against Defendant.
22
            104.    Civil Code § 1770(a)(5) prohibits “[r]epresenting that goods or services have
23
     sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities which they do not
24
     have or that a person has a sponsorship, approval, status, affiliation, or connection which he or she
25
     does not have.” Civil Code § 1770(a)(7) prohibits “[r]epresenting that goods or services are of a
26
     particular standard, quality, or grade, or that goods are of a particular style or model, if they are of
27
28
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                             16
     Case 2:19-cv-02487-KJM-AC Document 12 Filed 03/25/20 Page 18 of 25


1    another.” Civil Code § 1770(a)(9) prohibits “advertising goods or services with intent not to sell

2    them as advertised.”

3           105.    Defendant violated Civil Code § 1770(a)(5), (a)(7) and (a)(9) by holding out

4    Products as fit for use as dehumidifiers, when in fact the Products were defective and useless.

5           106.    The F0 Error Message defect at issue here involves a critical electrical and

6    functional component of the Products, and it renders the Products useless.

7           107.    Defendant had exclusive knowledge of the F0 Error Message defect, which was not

8    known to Plaintiff or class members.

9           108.    Defendant made partial representations to Plaintiff and class members, while

10   suppressing the Defect. Specifically, by displaying the product and describing its features, the

11   product packaging and Defendant’s website implied that the product was suitable for use as a

12   dehumidifier, without disclosing that the Products had a critical defect that would render the

13   Products useless.

14          109.    Plaintiff and the members of the Subclass have suffered harm as a result of these

15   violations of the CLRA because they have incurred charges and/or paid monies for the Products

16   that they otherwise would not have incurred or paid.

17          110.    On October 18, 2019, prior to the filing of this Complaint, Plaintiff’s counsel sent

18   Defendant a CLRA notice letter, which complies in all respects with California Civil Code

19   §1782(a). The letter also provided notice of breach of express and implied warranties. The letter

20   was sent via certified mail, return receipt requested, advising Defendant that it was in violation of

21   the CLRA and demanding that it cease and desist from such violations and make full restitution by

22   refunding the monies received therefrom. The letter stated that it was sent on behalf of Plaintiff

23   and all other similarly situated purchasers. Defendant did not respond to the letter.

24          111.    Plaintiff and the Subclass members seek all relief available under the CLRA,

25   including damages, restitution, the payment of costs and attorneys’ fees, and any other relief

26   deemed appropriate and proper by the Court.

27
28
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                            17
     Case 2:19-cv-02487-KJM-AC Document 12 Filed 03/25/20 Page 19 of 25


1                                                COUNT II
                              (Violation California’s Unfair Competition Law)
2
              112.   Plaintiff incorporates by reference and re-allege herein all paragraphs alleged above.
3
              113.   Plaintiff brings this claim individually and on behalf of the members of the
4
     proposed Subclass against Defendant.
5
              114.   By committing the acts and practices alleged herein, Defendant has violated
6
     California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200-17210, as to the
7
     Subclass, by engaging in unlawful, fraudulent, and unfair conduct.
8
              115.   Defendant has violated the UCL’s proscription against engaging in unlawful
9
     conduct as a result of its violations of the CLRA, Cal. Civ. Code § 1770(a)(5) and (a)(7) as alleged
10
     above.
11
              116.   Defendant’s acts and practices described above also violate the UCL’s proscription
12
     against engaging in fraudulent conduct.
13
              117.   As more fully described above, Defendant’s misleading marketing, advertising,
14
     packaging, and labeling of the Products is likely to deceive reasonable consumers.
15
              118.   Defendant’s acts and practices described above also violate the UCL’s proscription
16
     against engaging in unfair conduct.
17
              119.   Plaintiff and the other Subclass members suffered a substantial injury by virtue of
18
     buying the Products that they would not have purchased absent Defendant’s unlawful, fraudulent,
19
     and unfair marketing, advertising, packaging, and omission about the defective nature of the
20
     Products, or by virtue of paying an excessive premium price for the unlawfully, fraudulently, and
21
     unfairly marketed, advertised, packaged, and labeled product.
22
              120.   There is no benefit to consumers or competition from deceptively marketing and
23
     omitting material facts about the defective nature of the Products.
24
              121.   Plaintiff and the other Subclass members had no way of reasonably knowing that
25
     the Products they purchased were not as marketed, advertised, packaged, or labeled. Thus, they
26
     could not have reasonably avoided the injury each of them suffered.
27
28
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                            18
     Case 2:19-cv-02487-KJM-AC Document 12 Filed 03/25/20 Page 20 of 25


1           122.     The gravity of the consequences of Defendant’s conduct as described above

2    outweighs any justification, motive, or reason therefore, particularly considering the available legal

3    alternatives which exist in the marketplace, and such conduct is immoral, unethical, unscrupulous,

4    offends established public policy, or is substantially injurious to Plaintiff and the other members of

5    the Subclass.

6           123.     Pursuant to California Business and Professional Code § 17203, Plaintiff and the

7    Subclass seek an order of this Court that includes, but is not limited to, an order requiring

8    Defendant to: (a) provide restitution to Plaintiff and the other Subclass members; (b) disgorge all

9    revenues obtained as a result of violations of the UCL; (c) pay Plaintiff’s and the Subclass’

10   attorney’s fees and costs.
                                                  COUNT III
11
                                             (Unjust Enrichment)
12
            124.     Plaintiff incorporates by reference and re-allege herein all paragraphs alleged above.
13
            125.     Plaintiff brings this claim individually and on behalf of the members of the
14
     proposed Class and Subclass against Defendant.
15
            126.     Plaintiff and Class members conferred benefits on Defendant by purchasing the
16
     Products.
17
            127.     Defendant has been unjustly enriched in retaining the revenues derived from
18
     Plaintiff and Class members’ purchases of the Products. Retention of those moneys under these
19
     circumstances is unjust and inequitable because Defendant failed to disclose that the Products were
20
     unfit for use as dehumidifiers. These omissions caused injuries to Plaintiff and Class members
21
     because they would not have purchased the Products if the true facts were known.
22
            128.     Because Defendant’s retention of the non-gratuitous benefits conferred on them by
23
     Plaintiff and Class members is unjust and inequitable, Defendant must pay restitution to Plaintiff
24
     and Class members for its unjust enrichment, as ordered by the Court.
25                                             COUNT IV
26   (Breach of Implied Warranty Under the Song-Beverly Act, Cal. Civ. Code § 1790 et seq. and
                              California Commercial Code § 2314)
27
            129.     Plaintiff incorporates by reference and re-allege herein all paragraphs alleged above.
28
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                            19
     Case 2:19-cv-02487-KJM-AC Document 12 Filed 03/25/20 Page 21 of 25


1           130.    Plaintiff brings this claim individually and on behalf of the members of the

2    proposed Class and Subclass against Defendant.

3           131.    Under the Song-Beverly Consumer Warranty Act, Cal. Civ. Code § 1790, et seq.,

4    and California Commercial Code § 2314, every sale of consumer goods in this State is

5    accompanied by both a manufacturer’s and retail seller’s implied warranty that the goods are

6    merchantable, as defined in that Act. In addition, every sale of consumer goods in this State is

7    accompanied by both a manufacturer’s and retail seller’s implied warranty of fitness when the

8    manufacturer or retailer has reason to know that the goods as represented have a particular purpose

9    (here, to be used as dehumidifiers) and that the buyer is relying on the manufacturer’s or retailer’s

10   skill or judgment to furnish suitable goods consistent with that represented purpose.

11          132.    The Products at issue here are “consumer goods” within the meaning of Cal. Civ.

12   Code § 1791(a).

13          133.    Plaintiff and the Class members who purchased one or more of the Products are

14   “retail buyers” within the meaning of Cal. Civ. Code § 1791.

15          134.    Defendant is in the business of manufacturing, assembling, producing and/or selling

16   the Products to retail buyers, and therefore are a “manufacturer” and “seller” within the meaning of

17   Cal. Civ. Code § 1791.

18          135.    Defendant sells its products through a network of authorized and certified dealers

19   including Best Buy, Home Depot and Lowe’s. Defendant has entered into various contractual

20   agreements with its dealers. The dealers were not the intended beneficiaries of the warranties

21   associated with the Products. Plaintiff and the Class members were the intended beneficiaries of

22   the warranties associated with the Products.

23          136.    Defendant impliedly warranted to retail buyers that the Products were merchantable

24   in that they would: (a) pass without objection in the trade or industry under the contract

25   description, and (b) were fit for the ordinary purposes for which the Products are used. For a

26   consumer good to be “merchantable” under the Act, it must satisfy both of these elements.

27   Defendant breached these implied warranties because the Products were defective. Therefore, the

28
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                          20
     Case 2:19-cv-02487-KJM-AC Document 12 Filed 03/25/20 Page 22 of 25


1    Products would not pass without objection in the trade or industry and were not fit for the ordinary

2    purpose for which they are used.

3           137.      Plaintiff and Class members purchased the Products in reliance upon Defendant’s

4    skill and judgment in properly packaging and labeling the Products.

5           138.      The Products were not altered by Plaintiff or Class members.

6           139.      The Products were defective at the time of sale when they left the exclusive control

7    of Defendant. The F0 Error Message defect described in this complaint was latent in the product

8    and not discoverable at the time of sale.

9           140.      Defendant knew that the Products would be purchased and used without additional

10   testing by Plaintiff and Class members.

11          141.      As a direct and proximate cause of Defendant’s breach of the implied warranty,

12   Plaintiff and Class members have been injured and harmed because they would not have purchased

13   the Products if they knew the truth about the Products, namely, that they were unfit for use as

14   dehumidifiers.

15                                                COUNT V
                              (Violations of California’s False Advertising Law)
16
            142.      Plaintiff incorporates by reference and re-allege herein all paragraphs alleged above.
17
            143.      Plaintiff brings this cause of action individually and on behalf of the proposed
18
     Subclass.
19
            144.      As alleged more fully above, Defendant has falsely advertised the Products by
20
     failing to disclose they are defectively designed and thus unfit for use as dehumidifiers.
21
            145.      Plaintiff and the other members of the Subclass have suffered injury in fact and have
22
     lost money or property as a result of Defendant’s violations of California’s False Advertising Law
23
     (“FAL”), Cal. Bus. & Prof. Code § 17500 et seq.
24
                                                 COUNT VI
25                            (Violation Of The Magnuson-Moss Warranty Act,
26                                        15 U.S.C. §§ 2301, et seq.)

27          146.      Plaintiff incorporates by reference and re-allege herein all paragraphs alleged above.

28
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                          21
     Case 2:19-cv-02487-KJM-AC Document 12 Filed 03/25/20 Page 23 of 25


1           147.    Plaintiff brings this claim individually and on behalf of the members of the

2    proposed Class and Subclass against Defendant.

3           148.    The Products are consumer products as defined in 15 U.S.C. § 2301(1).

4           149.    Plaintiff and the Class and Subclass members are consumers as defined in 15 U.S.C.

5    § 2301(3).

6           150.    Defendant is a supplier and warrantor as defined in 15 U.S.C. § 2301(4) and (5).

7           151.    In connection with the marketing and sale of the Products, Defendant impliedly

8    warranted that the Products were fit for use as dehumidifiers. The Products were not fit for use as

9    dehumidifiers due to the F0 Error Message defect described in the allegations above.

10          152.    By reason of Defendant’s breach of warranties, Defendant violated the statutory

11   rights due Plaintiff and the Class and Subclass members pursuant to the Magnuson-Moss Warranty

12   Act, 15 U.S.C. §§ 2301, et seq., thereby damaging Plaintiff and the Class and Subclass members.

13          153.    Plaintiff and the Class and Subclass members were injured as a direct and proximate

14   result of Defendant’s breach because they would not have purchased the Products if they knew the

15   truth about the defective nature of the Products.

16                                        PRAYER FOR RELIEF

17          WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

18   judgment against Defendant, as follows:

19          a.      For an order certifying the nationwide Class and Subclass under Rule 23 of the

20                  Federal Rules of Civil Procedure and naming Plaintiff as representative of the Class

21                  and Subclass and Plaintiff’s attorneys as Class Counsel to represent the Class and

22                  Subclass members;

23          b.      For an order declaring the Defendant’s conduct violates the statutes referenced

24                  herein;

25          c.      For an order finding in favor of Plaintiff, the nationwide Class, and the Subclass on

26                  all counts asserted herein;

27          d.      For compensatory and punitive damages in amounts to be determined by the Court

28                  and/or jury;

     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                          22
     Case 2:19-cv-02487-KJM-AC Document 12 Filed 03/25/20 Page 24 of 25


1          e.      For pre-judgment interest on all amounts awarded;

2          f.      For an order of restitution and all other forms of monetary relief;

3          g.      For an order awarding Plaintiff and the Class and Subclass their reasonable

4                  attorneys’ fees and expenses and costs of suit.

5                                   DEMAND FOR TRIAL BY JURY

6          Plaintiff demands a trial by jury of all issues so triable.

7
     Dated: March 25, 2020                              Respectfully submitted,
8
                                                        BURSOR & FISHER, P.A.
9
10                                                      By:              /s/ L. Timothy Fisher
11                                                                          L. Timothy Fisher

12                                                      L. Timothy Fisher (State Bar No. 191626)
                                                        Joel D. Smith (State Bar No. 244902)
13                                                      1990 North California Blvd., Suite 940
                                                        Walnut Creek, CA 94596
14                                                      Telephone: (925) 300-4455
15                                                      Facsimile: (925) 407-2700
                                                        Email: ltfisher@bursor.com
16                                                               jsmith@bursor.com

17                                                      Counsel for Plaintiff
18
19
20
21
22
23
24
25
26
27
28
     FIRST AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                    23
     Case 2:19-cv-02487-KJM-AC Document 12 Filed 03/25/20 Page 25 of 25


 1            CLRA Venue Declaration Pursuant to California Civil Code Section 1780(d)
 2          I, L. Timothy Fisher, declare as follows:
 3          1.      I am an attorney at law licensed to practice in the State of California and a member
 4   of the bar of this Court. I am a partner at Bursor & Fisher, P.A., counsel of record for Plaintiff
 5   Felix Obertman in this action. Plaintiff Felix Obertman resides in Elk Grove, California. I have
 6   personal knowledge of the facts set forth in this declaration and, if called as a witness, I could and
 7   would competently testify thereto under oath.
 8          2.      The Complaint filed in this action is filed in the proper place for trial under Civil
 9   Code Section 1780(d) in that a substantial portion of the events alleged in the Complaint occurred
10   in the Eastern District of California.
11          I declare under the penalty of perjury under the laws of the State of California and the
12   United States that the foregoing is true and correct and that this declaration was executed at Walnut
13   Creek, California this 11th day of December 2019.
14

15                                                                  /s/ L. Timothy Fisher
16                                                                      L. Timothy Fisher

17

18

19

20

21

22

23

24

25

26

27

28
